UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 12, 2013 HOVNANIAN ENTERPRISES, INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-8551 (Commission File Number) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street P.O. Box 500 Red Bank, New Jersey 07701 (Address of Principal Executive Offices) (Zip Code) (732) 747-7800 (Registrants telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03. Material Modification to Rights of Security Holders . On March 12, 2013, Hovnanian Enterprises, Inc. (the Company) held its Annual Meeting of Shareholders (the 2013 Annual Meeting) at which the Companys shareholders approved an increase the Companys authorized common stock from 200,000,000 shares of Class A Common Stock, par value $0.01 per share (Class A Common Stock), to 400,000,000 shares of Class A Common Stock and from 30,000,000 shares of Class B Common Stock, par value $0.01 per share (Class B Common Stock), to 60,000,000 shares of Class B Common Stock. The foregoing description of the authorized share increase is qualified in its entirety by reference to the Certificate of Amendment of Certificate of Incorporation of Hovnanian Enterprises, Inc., a copy of which is filed as Exhibit 3.1 hereto and incorporated herein by reference. Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year . The information set forth under Item 3.03 of this Current Report on Form 8-K is incorporated herein by reference to this Item 5.03. Additionally, on March 13, 2013, the Company filed a Restated Certificate of Incorporation of Hovnanian Enterprises, Inc., which restated and integrated but did not further amend the Companys Certificate of Incorporation, as then amended. A copy of the Restated Certificate of Incorporation of Hovnanian Enterprises, Inc. is filed as Exhibit 3.2 hereto and incorporated herein by reference. Item 5.07. Submission of Matters to a Vote of Security Holders . The Company held its Annual Meeting at 10:30 a.m., Eastern Time, at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York. The matters voted upon at the 2013 Annual Meeting and the final results of the votes were as follows: Election of all directors of the Company to hold office until the next annual meeting of shareholders.
